Citation Nr: 1201062	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  10-08 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Albany, New York



THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at A. O. Fox Hospital from February 26 to March 1, 2009.



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel









INTRODUCTION

The appellant's service has not been verified.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Albany, New York VAMC (the Agency of Original Jurisdiction (AOJ)) which denied reimbursement for a period of care from February 25 to March 1, 2009.  A September 2009 decision by the AOJ approved reimbursement for February 25, 2009, only.

This matter is being remanded to the VAMC for further development.  The appellant will be notified if further action on his part is required.  


REMAND

The appellant contends, in essence, that the treatment he received at A. O. Fox Hospital from February 26 to March 1, 2009 was on an emergent basis and that he was not stabilized/could not be safely discharged, until March 1, 2009.  The record shows that the appellant was treated at A. O. Fox Hospital from February 25 to March 1, 2009 for acute congestive heart failure exacerbation; left ventricular systolic dysfunction; and atrial fibrillation with rapid ventricular response.  A February 26, 2009 VA report of contact regarding notification of admission to private hospital notes that the appellant had no service connected disabilities.  The AOJ has authorized payment for services provided on February 25, 2009, and determined that as of February 26, 2009, the appellant was stabilized.  

VA records indicate that the appellant refused transfer to the VAMC on February 26 and again on February 27, 2009.  However, a February 16, 2010, statement by Dr. JRW, the cardiologist who was involved in the appellant's evaluation and management during the treatment at issue reports "on 26 February I spoke to Dr. Organa of the VA cardiology service who agreed that the patient should remain at A. O. Fox Memorial Hospital until his severe [congestive heart] failure was brought under control and then either transferred if still unstable or discharge for further evaluation at the V.A., if it seemed safe to do so.  He sought care at the Emergency Room at A.O. Fox Memorial Hospital on the advice of the Veteran Administration physician, which was certainly appropriate.  When stability was ensured it seemed appropriate to arrange for further evaluation at the V.A. on an outpatient basis."

The Board finds that additional development of the factual evidence in this matter is necessary.  At the outset, the Board notes that the appellant's DD-214 is not of record (and any VA claims file has not been associated with the record on appeal).  Consequently, independent verification of certain information necessary for the factual findings required in this matter is not possible.   Furthermore, nursing notes, etc. from the appellant's inpatient treatment from February 26 to March 1 at A. O. Fox Hospital have not been secured; inasmuch as they may have bearing on whether the Veteran's status was emergent, they must be made part of the record.  In addition, any report of contact or written record maintained by VA of the February 26, 2009, discussion between Dr. JRW and Dr. Organa (cited by Dr. JRW) would also be pertinent (and perhaps critical) evidence, and must be obtained for the record.   

Moreover, the Statement of the Case provides as a reason for the denial of payment that per Chief of Staff review, the Veteran's emergency condition was stabilized as of February 26.  Given the statement of Dr. JRW which seems to suggest that the Veteran was not stable on February 26, and perhaps was not stable until March 1, the question that needs to be resolved is whether a medical emergency still existed on February 26 or thereafter.  It is not clear as to whether and when the Veteran reached a point of stabilization.  A medical opinion to clarify these matters is necessary.  38 U.S.C.A. § 5103A (d). 

In addition, it is unclear from the record whether the appellant has been provided adequate notice in this case.  Any necessary notice should be provided to the appellant.

Accordingly, the case is REMANDED for the following action:

1. Associate with the record the appellant's claims file, if any.  If such is unavailable, secure for the record a copy of the appellant's DD Form 214 or equivalent with the Medical Administration Service.

2. Provide the appellant with an appropriate notification letter with respect to his claim.

3. After obtaining any necessary authorization from the appellant, obtain for association with the record complete copies all additional (i.e., those not already associated with the record) treatment records from the appellant's period of hospitalization at A. O. Fox Hospital between February 26 and March 1, 2009, to include, nursing notes, any administrative records pertaining to any contacts with VA during the period of hospitalization in question, etc.  

4. Obtain any outstanding, relevant VA records (medical or administrative) pertaining to the Veteran's hospitalization/treatment at A.O. Fox Hospital in February and March 2009, including any records (report of contact, e.g.) pertaining to the cited February 26, 2009, discussion between Dr. JRW (of A. O. Fox Hospital) and Dr. Organa (of VA).  If no record of that discussion is available, arrange for Dr. Organa to be interviewed to obtain his recollections (in any) of such discussion.

5. Thereafter, arrange for the medical records from the appellant's February 25 to March 1, 2009, hospitalization to be reviewed by an appropriate VA physician.  That physician should offer an opinion as to when (on what day between February 25 and March 1, inclusive) the appellant's condition had stabilized to allow for a transfer to a VA facility.  

6. The Albany VAMC should obtain specific information regarding the availability of appropriate beds at the nearest VA facility to the A. O. Fox Hospital from February 26 to March 1, 2009.  

7. When the development sought above is completed, readjudicate the appellant's claim for payment or reimbursement for unauthorized private medical expenses from February 26 to March 1, 2009.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.   The matter should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

